PER CURIAM
Petitioner sought review of a final order of the Psychiatric Security Review Board (PSRB) finding him under PSRB’s continued jurisdiction, arguing that there was not substantial evidence to support PSRB’s finding that he represents a substantial danger to others. We affirmed without opinion. McGowan v. PSRB, 139 Or App 600, 911 P2d 1289 (1996). The Supreme Court vacated and remanded our decision in the light of Drew v. PSRB, 322 Or 491, 909 P2d 1211 (1996). McGowan v. PSRB, 324 Or 17, 920 P2d 153 (1996).
On de novo review, we conclude that, as in Drew, the record “contains substantial evidence that could support PSRB’s finding that petitioner was a substantial danger to others.” Drews, 322 Or at 499. However, also as in Drew, PSRB did not “connect its decision to that evidence,” id., and that failure to connect the facts and the holding is fatal to the order. Id. at 500-01.
Reversed and remanded for reconsideration.